 

Exhibit 10.2

 

EXECUTION VERSION 

 

AMENDMENT NO. 2 TO
NINTH AMENDED AND
RESTATED
RECEIVABLES PURCHASE
AGREEMENT

 

This Amendment No. 2 to Ninth Amended and Restated Receivables Purchase
Agreement (this “Amendment”) is entered into as of February 10, 2020 among Dairy
Group Receivables, L.P., a Delaware limited partnership (“Dairy Group”), Dairy
Group Receivables II, L.P., a Delaware limited partnership (“Dairy Group II”
and, together with Dairy Group, the “Sellers” and each a “Seller”), each of the
parties listed on the signature pages hereof as a “Company” (the “Companies” and
each a “Company”), each of the parties listed on the signature pages hereof as a
“Financial Institution” (the “Financial Institutions” and each a “Financial
Institution”) and Coöperatieve Rabobank U.A., New York Branch, as agent for the
Purchasers (the “Agent”). Capitalized terms used herein and not otherwise
defined shall have the respective meanings set forth in, or by reference in, the
Ninth Amended and Restated Receivables Purchase Agreement, dated as of November
14, 2019, among the Seller Parties, Financial Institutions, Companies, the Agent
and the Co-Agent (as amended by the Amendment No. 1 to Ninth Amended and
Restated Receivables Purchase Agreement, dated as of December 16, 2019, and the
Final Order, the “Existing Agreement,” and as further amended from time to time,
the “Receivables Purchase Agreement”).

 

R E C I T A L S:

 

WHEREAS, the Sellers wish to amend the Existing Agreement in certain respects,
upon and subject to the terms and conditions set forth in this Amendment;

 

WHEREAS, pursuant to Section 14.1(b) of the Existing Agreement, each Company,
each Seller and the Agent, at the direction of the Required Purchasers, may
amend the Existing Agreement upon and subject to the terms and conditions set
forth in this Amendment.

 

NOW, THEREFORE, in consideration of the premises, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:

 

Section 1.     Amendments. Subject to the terms and conditions set forth herein
and upon satisfaction of the conditions precedent set forth in Section 2 hereof,
Exhibit I of the Existing Agreement is amended by inserting the text therein
which is double underlined (indicated textually in the same manner as the
following example: double underlined text) in the place where such text appears
below:

 

“Dean Credit Agreement” means that certain Senior Secured Superpriority
Debtor-In-Possession Credit Agreement, dated as of the Effective Date (as
amended by the Final Order (as defined in the Dean Credit Agreement) and the
First Amendment to Senior Secured Superpriority Debtor-In-Possession Credit
Agreement, dated as of February 10, 2020), by and among Provider, the lenders
from time to time party thereto, and Coöperatieve Rabobank U.A., New York
Branch., as administrative agent, lead arranger and bookrunner, without giving
effect to any further amendment, restatement, modification, waiver, refinancing
or replacement thereof (including, without limitation, any extension of any time
for compliance with, or other modification to the terms of, Section 5.14 of the
Dean Credit Agreement), in each case, unless consented to in writing by the
Agent and the Required Purchasers.

 



 

 

 

Section 2.    Conditions to Effectiveness of Amendment. This Amendment shall
become effective as of the date hereof (the “Amendment Effective Date”) upon the
satisfaction of the following conditions precedent:

 

(a)         Amendment. The Agent shall have received, on or before the date
hereof, executed counterparts of this Amendment duly executed by each Company
and each Seller.

 

(b)         Amendment to Dean Credit Agreement. The Agent shall have received,
on or before the date hereof, executed counterparts of the First Amendment to
Senior Secured Superpriority Debtor-In-Possession Credit Agreement, which
amendment shall have become effective in accordance with its terms.

 

(c)        Representations and Warranties. As of the date hereof, both before
and after giving effect to this Amendment, all of the representations and
warranties contained in the Receivables Purchase Agreement and in each other
Transaction Document (except representations and warranties which relate to a
specific date, which were true and correct as of such date) shall be true and
correct as though made on and as of the date hereof (and by its execution
hereof, each Seller shall be deemed to have represented and warranted such).

 

(d)        No Amortization Event or Potential Amortization Event. As of the date
hereof, both before and after giving effect to this Amendment, no Amortization
Event or Potential Amortization Event shall have occurred and be continuing (and
by its execution hereof, each Seller shall be deemed to have represented and
warranted as such).

 

Section 3.    Release; Covenant not to Sue.

 

(a)          In consideration of this Amendment and the agreements and waivers
of the Agent and each Company set forth herein, and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, each
Seller Party, and each of their respective successors and assigns (collectively,
as the “Releasing Parties” and each, individually, as a “Releasing Party”),
hereby absolutely, unconditionally and irrevocably releases, remises and forever
discharges the Agent and each Company and their respective successors and
assigns, and their respective present and former shareholders, affiliates,
subsidiaries, divisions, predecessors, directors, officers, attorneys,
employees, agents and other representatives (the Agent, each Company and all
such other Persons being hereinafter referred to collectively as the “Releasees”
and individually as a “Releasee”), of and from all demands, actions, causes of
action, suits, covenants, contracts, controversies, agreements, promises, sums
of money, accounts, bills, reckonings, damages and any and all other claims,
counterclaims, defenses, rights of set off, demands and liabilities whatsoever
of every name and nature now known or unknown, suspected or unsuspected, both at
law and in equity, which any Releasing Party may hold, have or claim to have
against the Releasees or any of them for, upon, or by reason of any
circumstance, action, cause or thing whatsoever, for or on account of, or in
relation to, or in any way in connection with this Amendment or the transactions
hereunder, in each case which has arisen at any time on or prior to the
Amendment Effective Date; provided that for the avoidance of doubt, nothing in
this Section 3 shall affect continuing obligations of the Releasees under this
Amendment, the Existing Agreement and the other Transaction Documents.

 



 

 

 

(b)         Each Seller Party confirms, on behalf of itself and each other
Releasing Party, that it and they (i) understand, acknowledge and agree that the
releases set forth above may be pleaded as a full and complete defense and may
be used as a basis for an injunction against any action, suit or other
proceeding which may be instituted, prosecuted or attempted in breach of the
provisions of such release and (ii) agree that no fact, event, circumstance,
evidence or transaction which could now be asserted or which may hereafter be
discovered will affect in any manner the final, absolute and unconditional
nature of the release set forth above.

 

(c)         Each Seller Party, on behalf of itself and each other Releasing
Party, hereby absolutely, unconditionally and irrevocably covenants and agrees
with and in favor of each Releasee that it will not sue (at law, in equity, in
any regulatory proceeding or otherwise) any Releasee on the basis of any Claim
released, remised and discharged by any Releasing Party pursuant to Section 3.

 

Section 4.    Miscellaneous.

 

(a)         Effect; Ratification. The amendments set forth herein are effective
solely for the purposes set forth herein and shall be limited precisely as
written, and shall not be deemed to (i) be a consent to any amendment, waiver or
modification of any other term or condition of the Receivables Purchase
Agreement or of any other instrument or agreement referred to therein; or (ii)
prejudice any right or remedy which any Purchaser, the LC Bank or the Agent may
now have or may have in the future under or in connection with the Receivables
Purchase Agreement or any other instrument or agreement referred to therein.
Each reference in the Receivables Purchase Agreement to “this Agreement,”
“herein,” “hereof” and words of like import and each reference in the other
Transaction Documents to the “Receivables Purchase Agreement” shall mean the
Receivables Purchase Agreement, as amended hereby. This Amendment shall be
construed in connection with and as part of the Receivables Purchase Agreement
and all terms, conditions, representations, warranties, covenants and agreements
set forth in the Receivables Purchase Agreement and each other instrument or
agreement referred to therein, except as herein amended, are hereby ratified and
confirmed and shall remain in full force and effect.

 

(b)         Transaction Documents. This Amendment is a Transaction Document
executed pursuant to the Receivables Purchase Agreement and shall be construed,
administered and applied in accordance with the terms and provisions thereof.

 



 

 

 

(c)          Counterparts. This Amendment may be executed in any number of
counterparts, each such counterpart constituting an original and all of which
when taken together shall constitute one and the same instrument.

 

(d)         Severability. Any provision contained in this Amendment which is
held to be inoperative, unenforceable or invalid in any jurisdiction shall, as
to that jurisdiction, be inoperative, unenforceable or invalid without affecting
the remaining provisions of this Amendment in that jurisdiction or the
operation, enforceability or validity of such provision in any other
jurisdiction.

 

(e)         GOVERNING LAW. THIS AMENDMENT AND ANY CLAIMS, CONTROVERSY, DISPUTE
OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED UPON,
ARISING OUT OF OR RELATING TO THIS AMENDMENT AND THE TRANSACTIONS CONTEMPLATED
HEREBY SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH,
THE LAWS OF THE STATE OF NEW YORK AND, TO THE EXTENT APPLICABLE, THE BANKRUPTCY
CODE.

 

(f)          Direction of Required Purchasers. By its execution of a signature
page hereto, each Company and each Financial Institution represents to the Agent
that, together with the other Companies and Financial Institutions executing a
signature page hereto, all such Companies and Financial Institutions comprise
the “Required Purchasers” and hereby directs the Agent to execute this
Amendment.

 

(Signature Pages Follow)

 



 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first written above.

 

 

  DAIRY GROUP RECEIVABLES, L.P., as a Seller       By: Dairy Group Receivables
GP, LLC   Its: General Partner

 

  By: /s/ Kristy N. Waterman   Name: Kristy N. Waterman   Title: Senior Vice
President, General   Counsel and Corporate Secretary

 

 

  DAIRY GROUP RECEIVABLES II, L.P., as a Seller       By: Dairy Group
Receivables GP II, LLC   Its: General Partner

 

  By: /s/ Kristy N. Waterman   Name: Kristy N. Waterman   Title: Senior Vice
President, General   Counsel and Corporate Secretary

 

Signature Page to Amendment No 2 to Ninth Amended and Restated Receivables
Purchase Agreement

 



 

 

 

  DEAN FOODS COMPANY,   as a Provider       By: /s/ Kristy N. Waterman   Name:
Kristy N. Waterman   Title: Senior Vice President, General   Counsel and
Corporate Secretary

 

Signature Page to Amendment No 2 to Ninth Amended and Restated Receivables
Purchase Agreement

 



 

 

 

  ALTA-DENA CERTIFIED DAIRY, LLC, as a Servicer   BERKELEY FARMS, LLC, as a
Servicer   COUNTRY FRESH, LLC, as a Servicer   DEAN DAIRY HOLDINGS, LLC, as a
Servicer   DEAN EAST, LLC as a Servicer   DEAN EAST II, LLC as a Servicer   DEAN
FOODS NORTH CENTRAL, LLC, as a Servicer   DEAN FOODS OF WISCONSIN, LLC, as a
Servicer   DEAN WEST, LLC, as a Servicer   DEAN WEST II, LLC, as a Servicer  
FRIENDLY’S ICE CREAM HOLDINGS CORP., as a Servicer   FRIENDLY’S MANUFACTURING
AND RETAIL, LLC, as a Servicer   GARELICK FARMS, LLC, as a Servicer   MAYFIELD
DAIRY FARMS, LLC, as a Servicer   MIDWEST ICE CREAM COMPANY, LLC, as a Servicer
  MODEL DAIRY, LLC, as a Servicer   REITER DAIRY, LLC, as a Servicer  
SHENANDOAH’S PRIDE, LLC, as a Servicer   SOUTHERN FOODS GROUP, LLC, as a
Servicer   SUIZA DAIRY GROUP, LLC, as a Servicer   TUSCAN/LEHIGH DAIRIES, INC.,
as a Servicer   VERIFINE DAIRY PRODUCTS OF SHEBOYGAN,   LLC, as a Servicer

 

  By: /s/ Kristy N. Waterman   Name: Kristy N. Waterman   Title: Senior Vice
President, General   Counsel and Corporate Secretary

 

Signature Page to Amendment No 2 to Ninth Amended and Restated Receivables
Purchase Agreement

 



 

 

 

  COÖPERATIEVE RABOBANK   U.A., NEW YORK BRANCH, as   Agent           By: /s/
Christopher Lew   Name: Christopher Lew   Title: Executive Director

 

 

  By: /s/ Raymond Dizon   Name: Raymond Dizon   Title: Executive Director

 



 

 

 

  COÖPERATIEVE RABOBANK U.A.,   as a Financial Institution           By: /s/
T.V.H. Stive-Pham   Name: T.V.H. Stive-Pham   Title: Director           By: /s/
E. van Esveld   Name: E. van Esveld   Title: Managing Director

 



 

 

 

  NIEUW AMERSTERDAM   RECEIVABLES CORPORATION   B.V., as a Company   Intertrust
Management BV           By: /s/ E.M. van Ankeren   Name: E.M. van Ankeren  
Title: Director           By: /s/ Arno Vink   Name: Arno Vink   Title:
Authorized Signatory

 



 

 

 

  ACF FINCO I LP, as a Company   and Financial Institution           By: /s/
Oleh Szczupak   Name: Oleh Szczupak   Title: Authorized Signer

 



 

 

 

  CAPITAL ONE, NATIONAL   ASSOCIATION, as a Company and   Financial Institution
          By: /s/ Julianne Low   Name: Julianne Low   Title: Senior Director

 



 

 